366 S.W.3d 655 (2012)
Edina JACOBS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96525.
Missouri Court of Appeals, Eastern District, Division One.
May 29, 2012.
Jo Ann Rotermund, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., John Winston Grantham, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Edina Jacobs ("Movant") appeals from the motion court's judgment, denying her Rule 24.035 post-conviction relief motion, without an evidentiary hearing. Movant pled guilty to driving while intoxicated and driving with a revoked license. Movant was sentenced to six years' imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*656 The judgment is affirmed pursuant to Rule 84.16(b).